           Case 2:20-cv-00526-APG-NJK Document 12 Filed 07/13/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   JOSHCO TECH, LLC,                                      Case No.: 2:20-cv-00526-APG-NJK
12          Plaintiff(s),                                                 ORDER
13   v.                                                             [Docket Nos. 8, 10]
14   DOES 1-4,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s renewed ex parte motion for leave to obtain
17 discovery into the identities of the doe defendants. Docket No. 8. Plaintiff represented in a filing
18 that it has identified through other means the owner/operator of the alleged infringing website at
19 issue in this case. Docket No. 11 at 3. Based on the representation that Plaintiff has now identified
20 the doe defendants in this case, the motion for early discovery (Docket No. 8) is DENIED as moot.
21         Also pending before the Court is Plaintiff’s motion to extend the time to effectuate service
22 pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. Docket No. 10. For good cause
23 shown, the motion to extend (Docket No. 10) is GRANTED and the deadline to effectuate service
24 is EXTENDED to September 11, 2020.
25         IT IS SO ORDERED.
26         Dated: July 13, 2020
27                                                               ______________________________
                                                                 Nancy J. Koppe
28                                                               United States Magistrate Judge

                                                     1
